Citation Nr: 0508807	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-11 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for left testicle 
atrophy and groin herniation.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to May 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine.  

In a November 1963 rating decision, the RO denied service 
connection for low back pain.  The veteran did not submit a 
notice of disagreement and the decision became final.  He 
attempted to reopen the claim in October 2002.  In a 
September 2003 rating decision, the RO reopened the claim and 
denied service connection.  Even though the RO reopened the 
claim, the Board will initially determine whether new and 
material evidence has been submitted.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001). 

The veteran testified before the undersigned acting Veterans 
Law Judge at a video hearing in October 2004.  A transcript 
of the hearing is of record.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran's left testicle atrophy and groin herniation 
are not related to active service.

3.  The RO denied service connection for low back pain in a 
November 1963 rating decision; the veteran was notified of 
that decision in a November 1963 letter, but did not file a 
timely appeal.

4.  The evidence added to the record since the November 1963 
rating decision is new, and raises a reasonable possibility 
of substantiating the claim of service connection for a low 
back disability. 

5.  Any back problems in service were acute and transitory; 
the current low back  disability first manifested several 
years after service discharge and is not related to a disease 
or injury in service.


CONCLUSIONS OF LAW

1.  The veteran's left testicle atrophy and groin herniation 
was not incurred or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).

2.  New and material evidence has been received since the 
final November 1963 rating decision; the application to 
reopen the veteran's claim of entitlement to service 
connection for a low back disability is granted.  38 U.S.C.A. 
§ 5108 (West 2002), 38 C.F.R. § 3.156(a) (2004).

3.  A low back disability was not incurred in or aggravated 
by service, and arthritis of the lumbosacral spine may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and amended by Pub. L. No. 108-183, 
§§ 701(a),(b); 117 Stat. 2651 (Dec. 16, 2003) (codified at 
38 U.S.C.A. §§ 5102, 5103(b) (West Supp. 2004)), redefined 
VA's duty to assist a veteran in the development of a claim.  

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In letters dated in July and November 2002, the RO notified 
the veteran of the evidence needed to substantiate his claims 
and offered to assist him in obtaining any relevant evidence.  
The letters gave notice of what evidence the veteran needed 
to submit and what the VA would try to obtain.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The required VCAA 
notice was provided by the RO in the letters.

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, at 121.

In the letters, the RO informed the veteran of the evidence 
he needed to submit.  The RO specifically requested that the 
veteran provide it with enough information about records to 
support his claim so that they could request them from the 
person or agency who has them.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

The veteran's service medical records have been associated 
with the claims file.  Clinical records, however, were 
destroyed and damaged in the fire at the National Personnel 
Records Center in 1973.  

VA has obtained all known treatment records.  There are no 
other identified outstanding records that could be relevant 
to the veteran's appeal for service connection.  

The veteran was afforded VA examinations in August 2002 and 
March 2003, and medical opinions were obtained by the RO in 
September 2002 and September 2003.  

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).  

I.  Left testicle atrophy and groin herniation

Factual Background

The veteran asserts that he has atrophy in his left testicle 
and groin herniation due to residuals of mumps.  

Service records show that the veteran was admitted to the 
hospital on September 29, 1954, for treatment of mumps, and 
discharged to general service duty on October 6, 1954.  The 
veteran's condition on discharge was recovered.  

The veteran had no complaints of pain in his testicles or 
discomfort in his groin region at the time he was treated for 
mumps or any time after that.  At the veteran's May 1957 
separation examination, clinical evaluation of his 
genitourinary system was normal. 

The veteran was afforded a VA genitourinary examination in 
August 2002.  The veteran reported that he complained of 
swelling in the left testicle while in service.  He stated 
that the left testicle was tender and sore if he moved the 
wrong way, and that it would get a little red and inflamed.  
He reported seeing his private physician after service and he 
was told that nothing could be done about his pain.

On physical examination, the right testicle measured 
approximately 4 cm and the left measured approximately 3 cm.  
The right hung lower; the left came up halfway and was much 
higher than the right.  There was no edema, erythema, or 
temperature or color change in that area.  The left testicle 
was mildly tender to palpation.  The veteran was tender in 
the groin area up high where he has a herniation noted.  The 
examiner could slide the veteran's left testicle through the 
opening in the herniation and that caused him pain.  The 
herniation is approximately 2 to 3 cm and was quite tender to 
palpation.  When the veteran bore down, the examiner could 
feel the opening quite well.  When the veteran laid down, the 
left testicle receded toward the herniation opening.  The 
veteran was nontender on the epididymis and the lower 
abdominal area.  He was nontender to palpation.

The examiner's impression was status post mumps in the 
service/left testicle mild atrophy noted on examination; left 
groin herniation; and pain with palpation of the left 
testicle and left groin herniation which the examiner 
determined to be service-connected. 

In September 2002, the RO requested an explanation as to why 
the examiner attributed the left groin herniation to service 
and requested the symptoms and findings that are solely 
related to the status post mumps in the service with left 
testicle mild atrophy.  

In the September 2002 response to the request, W. A. A., 
M.D., stated that he had reviewed the claims file and service 
medical records and concluded that there was no relation 
between the veteran's mild left testicular atrophy and mumps.  
Dr. A based his conclusion on the absence of complaints or 
findings regarding the testicles in the service medical 
records during the time of acute illness with mumps and no 
evidence of testicular complaints during the remainder of 
service or at the time of the discharge examination.

Pertinent Criteria

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).   

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of t he doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Gilpin v. West, 155 F. 
3d 1353 (Fed. Cir. 1998) (holding that a showing of current 
disability was required for a grant of service connection).  

With regard to the elements necessary for a grant of service 
connection, the evidence clearly shows a current disability.  
The veteran currently has mild atrophy of the left testicle 
and left groin herniation.  Thus, the veteran has satisfied 
the requirement that there be competent evidence of a current 
disability.  

The element that is absent in the veteran's claim is 
competent evidence that his current disability is related to 
service.

As noted by Dr. A, the medical evidence does not show any 
testicular complaints in service or any in-service residuals 
of the mumps.  The service medical records reflect that the 
veteran's condition on discharge from the hospital in 1954 
was recovered; there were no residuals noted.  Dr. A 
determined that there was no relation between the veteran's 
current disability and the mumps. 

The veteran claims that his left testicle atrophy and groin 
herniation are residuals of the mumps he had in service.  As 
a layperson the veteran would not be competent to express an 
opinion as to medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In the absence of competent evidence to support the veteran's 
assertions in this case, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection and must be denied.  

Since the preponderance of the evidence is against the claim 
for service connection, the benefit-of-the-doubt rule does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  



II.  Low back disability

New and Material Evidence

Pertinent Criteria

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 2002).  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (2004).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2004).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Analysis:  Application to Reopen

In the November 1963 rating decision, the RO determined that 
the veteran sustained a back injury prior to induction and 
that the currently diagnosed back condition clearly pre-
existed service and was not aggravated in service on a 
permanent basis.  The veteran did not appeal this 
determination and it became final.  38 C.F.R. § 20.1100 
(2004).

The evidence of record at the time of the November 1963 
rating decision consisted of service medical records, which 
included a notation indicating that the veteran injured his 
back falling off of a horse prior to service, and a VA 
hospitalization record dated from August 1963 to October 1963 
showing treatment for back problems.  

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5018.

Evidence associated with the claims folder since the November 
1963 rating decision includes a March 2003 VA examination 
report prepared by a physician's assistant which is to the 
effect that the veteran's back disability may be related to 
service.  Assuming the credibility of the opinion, the Board 
finds that this evidence is new because it was not previously 
of record and is not cumulative.  It is material because it 
goes directly to the question of whether the veteran's 
current back disability is related to service.  As such, it 
raises a reasonable probability of substantiating the claim.

Because new and material evidence has been submitted, the 
claim is reopened.  



Service Connection

Pertinent Criteria

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111 
(West 2002).  

The provisions of 38 C.F.R. § 3.304(b), provide that a 
veteran will be taken to be in sound condition when accepted 
and enrolled in service, except for conditions noted on 
examination for service entrance, or where clear and 
unmistakable evidence demonstrates that the condition existed 
prior to service.  In a recent opinion, VA's General Counsel 
held in part, that 38 C.F.R. § 3.304(b) is inconsistent with 
38 U.S.C.A. § 1111 to the extent that it states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  The General Counsel noted that in 
order to rebut the presumption of sound condition under 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  The General Counsel held that a claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  The General 
Counsel held that section 3.304(b) is therefore invalid and 
should not be followed.  VAOPGCPREC 3-2003 (2003).  This 
position has been essentially adopted by the United States 
Court of Appeals for the Federal Circuit.  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

(See page 7 for a basic recitation of the laws and 
regulations pertaining to service connection.)

Factual Background

The veteran was examined for entrance purposes in March 1954, 
at which time he did not report a history of back trouble.  
The clinical evaluation of his spine was normal.  

From January to August 1955, the veteran reported for 
treatment of back problems.  Some medical records report a 
pre-service history of a back injury in 1953.  The veteran 
underwent an orthopedic evaluation in July 1955.  The 
provisional diagnosis was a chronic backache, with the 
etiology stemming from old trauma.  It was noted he had pain 
localized to the low back without radiation.  The impression 
was that there was some injury to L4-L5.  In August 1955, the 
veteran underwent an orthopedic evaluation and it was noted 
that he had a reinjury to the back.  Following an 
examination, it was noted that there was evidence of a 
moderate injury to the disc in the lumbosacral area.  

On separation examination in May 1957, his spine was 
clinically normal. 

The veteran first received post-service treatment for his 
back in June 1962.  A statement from H. L.T., M.D., indicates 
that the veteran was working at a tannery and slipped while 
he was pulling hides out of a tank.  He continued working and 
a half hour later developed pain in the right sacro-iliac and 
lumbar region.  He reported pain going down his leg to his 
knee and up his back and extending to the neck.  Dr. T 
diagnosed a sacro-iliac strain.

A hospitalization report dated in October 1963 indicates that 
the veteran hurt his back a year prior and was found to have 
bridging of two bones in his lower spine.  A hospital record 
dated in June 1969 shows that the veteran had back and neck 
pain following a car accident in 1964.

The veteran was afforded a VA examination in March 2003.  The 
physician's assistant examiner diagnosed moderate to severe 
degenerative spinal stenosis at the L4-5 level.  He did not 
include an opinion as to the etiology of the low back 
disability.

In an August 2003 addendum to the examination, the 
physician's assistant indicated that it was most likely as 
not that the veteran's back condition had its onset while he 
was in the military. 

In a September 2003 addendum to the examination, a VA 
physician reviewed the service medical records as well as the 
aforementioned August 2003 addendum, and concluded that it 
was as likely as not that there is no relation to the 
veteran's current back problems with activities while in the 
military.   It was also noted that there was no evidence that 
military aggravated a preexisting low back problem. 

Analysis on the Merits

The veteran's spine was clinically normal on entrance 
examination; as such, he is presumed to have entered service 
in a sound condition.  During a 7 month period, from January 
to August 1955, he was treated for back problems and reported 
a preservice history of a back injury in 1953.  The nature or 
extent of this pre-service injury was never fully specified.  
The nature of his condition in 1955 was described as a disc 
injury to the low back.  Following this 7 month period, he 
did not complain of, was not treated for, and was not 
diagnosed as having a back disability.  His back was 
clinically normal on separation examination in May 1957.  
Based on the aforementioned, in part, the Board concludes 
that the presumption of soundness at service entrance is not 
rebutted as there is no clear and unmistakable evidence that 
a low back injury pre-existed service and was aggravated 
therein.  See 38 U.S.C.A. § 1132; 38 C.F.R. § 3.304.  

Post service medical evidence shows that the veteran began 
presenting for low back problems several years after service 
separation.  In 1962, it was noted he had back problems after 
a fall in a tannery.  Later records show that he was involved 
in an automobile accident in 1964 and the extent of back 
injuries therein are unclear.  More current medical evidence 
shows that the veteran has been diagnosed as having severe 
degenerative spinal stenosis at L4-L5.

In an August 2003 opinion, a physician's assistant indicated 
that it was most likely as not that the veteran's back 
condition had its onset while in the military.

In an September 2003 opinion, a VA physician, following a 
review of the entire claims folder to include the 
aforementioned August 2003 opinion, determined that there was 
no relation between the veteran's current back problems and 
service.  It was also noted that military aggravated a 
preexisting low back problem. 

The Board finds that the opinion of the VA physician to be 
more probative than that of the VA physician's assistant.  
The physician's opinion was based on an entire review of the 
record.  Further, his advanced educational background must be 
acknowledged and lends further credence to his opinion.

The opinion of the VA physician is fully supported by the 
record.  Although the veteran did report having back problems 
for a period of time in 1955, by the time he was examined for 
separation purposes in May 1957, his back was clinically 
normal.  Therefore, any back injury he sustained in service 
was acute and transitory, resolving by the time of discharge.  
Back problems first manifested several years after his 
discharged, in 1962.  Again, the VA physician commented that 
there was no relation between the veteran's back problems and 
service.  He also made reference to a pre-existing injury.  
The Board agrees with the VA physician to the extent that the 
veteran may have sustained a back injury prior to service; 
however, the service medical records clearly show that such 
resolved by the time he was examined for entrance purposes.  
In any event, even assuming that he did have a preexisting 
injury when he entered service, the VA's physician's opinion 
is to the effect that such was not aggravated therein.  In 
sum, under any theory of entitlement, incurrence or 
aggravation, the veteran's claim must fail. 

The veteran has argued that his current back disorder is 
related to an in-service injury.  As a lay person the veteran 
would not be competent to express an opinion as to medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In the absence of competent evidence of a link between the 
current back disorder and service, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection, and the claim must be denied.  Since the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 


ORDER

Service connection for left testicle atrophy and groin 
herniation is denied.

Service connection for a low back disability is denied.



	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


